Case 20-10885-elf       Doc 38    Filed 06/10/20 Entered 06/10/20 09:47:36           Desc Main
                                  Document Page 1 of 1



                       UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

  IN RE:                                        :
                                                :
           Jami L. Lemerise                     :      Case No.: 20-10885(ELF)
                                                :
           Debtor (s)                           :      Chapter 13



                                         ORDER
           AND NOW, upon Motion of the Debtor to avoid a judicial lien held by Sterling

  Jewelers, Inc. in personal property and/or real property of the Debtor located at 820

  Avenue F, Langhorne, Pennsylvania 19047,

           AND, the Debtor having asserted that the alleged lien arising from the judgment

  entered at Pennsylvania Court of Common Pleas, Bucks County, Case Number 2017-

  01901 is subject to avoidance pursuant to 11 U.S.C. §522(f),

           And, the Debtor having certified that adequate notice of the Motion was sent to

  the Respondent and that no answer or other response to the Motion has been filed,

           It is hereby ORDERED that the Motion is GRANTED by default.

           It is further ORDERED, subject to 11 U.S.C. §349(b), that the judicial lien held

  by the Respondent, if any, in the real property of the Debtor and/or the personal property

  of the Debtor listed and claimed as exempt in Schedule C of the Debtor’s bankruptcy

  schedules is AVOIDED.



  Date: 6/10/20
                                                 ERIC L. FRANK
                                                 U.S. BANKRUPTCY JUDGE
